Name: 89/513/EEC: Commission Decision of 26 July 1989 concerning applications for advance payments and the reimbursement of aids granted by the Portuguese Republic for improving vine-growing structures under Council Regulation (EEC) No 2239/86 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  agricultural structures and production; NA;  Europe;  economic policy;  farming systems
 Date Published: 1989-08-30

 Avis juridique important|31989D051389/513/EEC: Commission Decision of 26 July 1989 concerning applications for advance payments and the reimbursement of aids granted by the Portuguese Republic for improving vine-growing structures under Council Regulation (EEC) No 2239/86 (Only the Portuguese text is authentic) Official Journal L 253 , 30/08/1989 P. 0017 - 0034COMMISSION DECISION of 26 July 1989 concerning applications for advance payments and the reimbursement of aids granted by the Portuguese Republic for improving vine-growing structures under Council Regulation (EEC) No 2239/86 (Only the Portuguese text is authentic) (89/513/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2239/86 of 14 July 1986 on a specific common measure to improve vine-growing structures in Portugal (1), as last amended by Regulation (EEC) No 3208/83 (2), and in particular Article 11 (4) thereof, Whereas applications for reimbursement and applications for advance payments to be submitted by the Portuguese Republic to the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, must include certain data in order to enable the compliance of the expenditure with the provisions of Regulation (EEC) No 2239/86 and of the programme presented by the Portuguese Republic, as approved by the Commission pursuant to Article 3 (3) of the said Regulation, to be examined; Whereas, to enable effective controls to be carried out, the Portuguese Republic must keep the supporting documents available to the Commission for a period of three years after the payment of the last reimbursement; Whereas, to enable the Commission to make advance payments, detailed rules and procedures must be laid down with regard thereto; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 1. Applications for reimbursement as provided for in Article 11 (1) of Regulation (EEC) No 2239/86 must be made in accordance with Annexes 1 to 1.12 to this Decision. 2. The Portuguese Republic shall forward to the Commission, with its first application for reimbursement, the national provisions on application and the administrative instructions, together with the forms and any other documents relating to the administrative implementation of the measure. Article 2 Applications for advance payments, as provided for in Article 11 (3) of Regulation (EEC) No 2239/86, must be made in accordance with the tables in Annexes 2 to 2.4 hereto. Article 3 1. Advance payments from the Guidance Section of the European Agricultural Guidance and Guarantee Fund may be equivalent to a maximum of 80 % of the amount of the Community contribution towards the financing of the expenditure planned for the reference year. 2. Advance payments which are not expended during the year in respect of which they were made shall be deducted from the advance payment to be made in respect of the following year. 3. Advance payments in respect of the following year may not be paid before the documents referred to below have been sent to the Commission: - either a report drawn up in accordance with the table set out in Annex 3, on operations during the previous year in respect of which advance payments were made; - or the final application for reimbursement compiled in accordance with Article 1 (1). Article 4 The Portuguese Republic shall keep available to the Commission, for a period of three years after the payment of the last reimbursement, all supporting documents, or certified copies thereof which it has in its possession, on the basis of which it was decided to grant the aid provided for in Regulation (EEC) No 2239/86, together with the complete files on the beneficiaries and the documents and tables on the basis of which the applications for reimbursement and advance payments were compiled. Article 5 This Decision is addressed to the Portuguese Republic. Done at Brussels, 26 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 196, 18. 7. 1986, p. 1. (2) OJ No L 286, 20. 10. 1988, p. 5. ANNEX 1 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE EFFECTED IN 19 . . UNDER REGULATION (EEC) NO 2239/86 ON A SPECIFIC COMMON MEASURE TO IMPROVE VINE-GROWING STRUCTURES IN PORTUGAL SUMMARY TABLE (in Esc) (1) (2) (3) (4) (5) Nature of measure Eligible expenditure incurred by Portugal Reimbursement applied for from the EAGGF Advance payment already made by the EAGGF Balance to be reimbursed Title I: Restructuring of vine yards Restructuring operations Article 2 (2) of the Regulation (Totals in Annexes 1.1 and 1.2) Additional restructuring premiums Second indent of Article 9 (1) (a) of the Regulation (Totals in Annexes 1.3 and 1.4) Support measures connected with restructuring Article 2 (3) of the Regulation (Totals in Annexes 1.5 to 1.9) Title II: Permanent abandonment of vine-growing Permanent abandonment premiums Article 6 of the Regulation (Totals in Annex 1.10) Totals Sums recovered (Totals in Annex 1.11) Net totals Statement to be presented with the application for reimbursement of expenditure incurred pursuant to Regulation (EEC) No 2239/86 It is hereby stated that: for all measures - Portugal possesses the resources for scrutinizing effectively the particulars used for calculating the aids paid which are eligible under the EAGGF; - the recipients have been properly informed of the percentage of the Community contribution; for restructuring operations and support measures - the work for which reimbursement is requested has been carried out under the programme approved by the Commission pursuant to Article 3 (3) of the Regulation. The work was begun after the entry into force of the programme; - expenditure in respect of work which qualifies for a financial contribution from the Community under Council Regulation (EEC) No 797/85 ( ¹), or under other common measures or for aid from the European Regional Development Fund is not included in this application for reimbursement; - the measures which are the subject of this application do ot qualify for the Community aid referred to in Council Regulation (EEC) No 458/80 ( ²); - the restructuring operations concern a total area of not more than 30 000 hectare; - the expenditure declared for restructuring concerns the restructuring operations referred to in Article 2 (2) of the Regulation. The aid declared as eligible has been granted in the form and within the limits laid down in Article 9 (1) of the Regulation; - the expenditure declared for the support measures connected with restructuring concerns the measures referred to in Article 2 (3) of the Regulation. The aid declared eligible has been fixed within the limits laid down in Article 9 (1) (b) of the Regulation; - the land referred to in Article 2 (4) of the Regulation has been excluded from all restructuring aid; - vine-growers who have received the permanent abandonment premium provided for in Article 6 of the Regulation qualify for the aid for restructuring only if the areas for which the permanent abandonment premium has been paid are not adjacent to the other areas of the holding; for the premiums for the permanent abandonment of vine-growing - the beneficiaries of the permanent abandonment premium provided for in Article 6 of the Regulation do not qualify for the permanent abandonment premium provided for in Council Regulation (EEC) No 777/85 ( ³); - the grant of the premium is subject to the conditions laid down in Article 6 (2) (a) and (b) of the Regulation; - the premium will be granted in respect of a minimum area of 0,10 hectare and will be limited to an overall area of 15 000 hectare; - the permanent abandonment premium will not be granted in respect of the areas referred to in Article 6 (5) of the Regulation; - the beneficiaries of the premium have given the undertaking and fulfil the conditions laid down in Article 7 (2) and (3) of the Regulation; ( ¹) OJ No L 93, 30. 3. 1985, p. 1. ( ²) OJ No L 57, 29. 2. 1980, p. 27. ( ³) OJ No L 88, 28. 3. 1985, p. 8. - subject to the provisions of Article 7 (4) of the Regulation, the applications for the grant of the aid have been made by the beneficiaries not later than 31 December of the current wine year and are accompanied, where necessary, by the official declaration provided for in the second subparagraph of Article 7 (1) of the Regulation. The premiums have been paid to the beneficiaries at the latest at the end of the calendar year following that in which the applications have been made and on condition that the applicants have shown that they have carried out the grubbing up operations; - the amount of the premium declared eligible has been fixed at the levels set out in Article 9 (1) (c) and (2) and (3) of the Regulation. For areas under mixed crops the rules laid down in Article 8 (1) of the Regulation have been observed. . . (Date, signature and stamp of the competent authority) ANNEX 1.1 RESTRUCTURING OF VINEYARDS Application for reimbursement of expenditure incurred in 19 . . under the first and second indents of Article 2 (2) of Regulation (EEC) No 2239/86 Restructuring carried out by grubbing-up of vines, preparation of soil and replanting (in Esc) (1) (2) (3) (4) (5) (6) Administrative units Number of beneficiaries Number of participants Area restructured (in ha, a, ca) Eligible expenditure incurred in Portugal Reimbursement applied for from the EAGGF Individual restructuring Total Group restructuring Total Collective restructuring Total Collective restructuring in the context of land consolidation at commune level Total General total ANNEX 1.2 RESTRUCTURING OF VINEYARDS Application for reimbursement of expenditure incurred in 19 . . under the third indent of Article 2 (2) of Regulation (EEC) No 2239/86 Restructuring involving the double grafting of vines (in Esc) (1) (2) (3) (4) (5) (6) Administrative units Number of beneficiaires Number of participants Area restructured (in ha, a, ca) Eligible expenditure incurred in Portugal Reimbursement applied for from the EAGGF Individual restructuring Total Group restructuring Total Collective restructuring Total Collective restructuring in the context of land consolidation at commune level Total General total ANNEX 1.3 RESTRUCTURING OF VINEYARDS Application for reimbursement of expenditure incurred in 19 . . for the additional premium referred to in the second indent of Article 9 (1) (a) of Regulation (EEC) No 2239/86 Additional premium granted in the case of restructuring involving replanting ( ¹) (in Esc) (1) (2) (3) (4) (5) Administrative unit Number of beneficiaries Area of vineyards replanted (ha, a, ca) Additional premiums paid by Portugal Reimbursement applied for from the EAGGF Premium granted for the first year Total Premium granted for the second year Total Premium granted for the third year Total General total ( ¹) Premium spread over a period of three years in accordance with the national programme approved. ANNEX 1.4 RESTRUCTURING OF VINEYARDS Application for reimbursement of expenditure incurred in 19 . . for the additional premium referred to in the second indent of Article 9 (1) (a) of Regulation (EEC) No 2239/86 Additional premium granted in the case of restructuring involving double grafting ( ¹) (in Esc) (1) (2) (3) (4) (5) Administrative unit Number of beneficiaries Area of vineyards replanted (ha, a, ca) Additional premiums paid by Portugal Reimbursement applied for from the EAGGF Premium granted for the first year Total Premium granted for the second year Total Premium granted for the third year Total General total ( ¹) Premium spread over a period of three years in accordance with the national programme approved. ANNEX 1.5 RESTRUCTURING OF VINEYARDS Application for reimbursement of expenditure incurred in 19 . . under the first indent of Article 2 (3) of Regulation (EEC) No 2239/86 Production of selected replanting material (in Esc) (1) (2) (3) (4) (5) Administrative unit Number of beneficiaries ( ¹) Number of hectares of new vineyards for the production of root stocks Eligible expenditure incurred by Portugal Reimbursement applied for from the EAGGF Total ( ¹) Distinguished according to the type of beneficiaries: private breeders, official control and production body, etc. ANNEX 1.6 RESTRUCTURING OF VINEYARDS Application for reimbursement of expenditure incurred in 19 . . under the second indent of Article 2 (3) of Regulation (EEC) No 2239/86 Land improvement work (in Esc) (1) (2) (3) (4) (5) (6) (7) (8) Administrative units Number of beneficiaries Total number of hectares improved (ha) Work units and nature of work carried out Drainage (ha) Anti-erosion measures (ha) Work connected with land consolidation (ha) Eligible expenditure incurred by Portugal Reimbursement applied for from the EAGGF Total ANNEX 1.7 RESTRUCTURING OF VINEYARDS Application for reimbursement of expenditure incurred in 19 . . under the third indent of Article 2 (3) of Regulation (EEC) No 2239/86 Improvement of access roads or tracks to vineyards (in Esc) (1) (2) (3) (4) (5) (6) Administrative units Number of km of newly built access roads or tracks Number of km of improved access roads or tracks Cost of work carried out Eligible expenditure incurred by Portugal Reimbursement applied for from the EAGGF Total ANNEX 1.8 RESTRUCTURING OF VINEYARDS Application for reimbursement of expenditure incurred in 19 . . under the fourth indent of Article 2 (3) of Regulation (EEC) No 2239/86 Consolidation of vineyards (in Esc) (1) (2) (3) (4) (5) (6) (7) (8) Administrative units Number of consolidation projects Number of holdings concerned Number of parcels before after Number of hectares concerned Total cost of work Eligible expenditure incurred by Portugal Reimbursement applied for from the EAGGF Total ANNEX 1.9 RESTRUCTURING OF VINEYARDS Application for reimbursement of expenditure incurred in 19 . . under the fifth indent of Article 2 (3) of Regulation (EEC) No 2239/86 Technical assistance essential for carrying out the restructuring programme (in Esc) (1) (2) (3) (4) (5) (6) (7) Administrative units Amount and nature of expenditure Training and re-training of advisors and technicians Preparation of projects Advice for vine growers and checking of work Dissemination of information and promotion of programme Eligible expenditure incurred by Portugal Reimbursement applied for from the EAGGF Total ANNEX 1.10 PERMANENT ABANDONMENT OF VINE-GROWING Application for reimbursement of expenditure incurred in 19 . . under Article 6 of Regulation (EEC) No 2239/86 Premiums for the permanent abandonment of vine-growing (in Esc) (1) (2) (3) (4) (5) Administrative unit Number of beneficiaries Area concerned (ha, a, ca) Premiums paid by Portugal Reimbursement applied for from the EAGGF Total ANNEX 1.11 SUMS RECOVERED Sums recovered in 19 . . in respect of aid paid in accordance with Regulation (EEC) No 2239/86 (in Esc) (1) (2) (3) (4) (5) (6) Administrative units Code No of beneficiaries Eligible aid recovered Amounts to be deducted from the EAGGF contribution Measure concerned (type of aid) and reasons for recovery Where appropriate, code No of communication pursuant to Regulation (EEC) No 283/72 ( ¹) ( ¹) The fact of submitting this table does not obviate the need to forward the documents provided for in Articles 3 and 5 of Regulation (EEC) No 283/72 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the common agricultural policy and the organization of an information system in this field (OJ No L 36, 10. 2. 1972, p. 1). Consequently, if the recovery related to a case of irregularity notified in accordance with the Regulation abovementioned, the number under which the case was notified should be given. ANNEX 1.12 APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED IN 19 . . UNDER REGULATION (EEC) No 2239/86 MONITORING OF COMPLIANCE WITH PUBLIC PROCUREMENT RULES 1. List of public procurement notices published in the Official Journal of the European Communities under Regulation (EEC) No 2239/86 Description of public contract Publication reference in the OJ (Number and date) 2. List of public procurement questionnaires referred to in paragraph 5 of Commission Notice C(88)2510 to the Member States on monitoring compliance with public procurement rules in the case of projects and programmes financed by the Structural Funds and financial instruments ( ¹) attached to this application Order Number Contracting authority Date of questionnaire 3. Statement it is hereby confirmed that: - the public contracts referred to under 1 above and the unpublished public contracts have been awarded in accordance with the Directives on public contracts ( ¹); - compliance with these Community rules on the opening up of public works and public supply contracts has been established for all works and supplies covered by this application for reimbursement. . . (Date, signature and stamp of competent authority) ( ¹) OJ No C 22, 28. 1. 1989, p. 3. ( ¹) Supplies: ( ²) Works: Directive 71/305/EEC (OJ No L 185, 16. 8. 1971, p. 5), Directive 72/277/EEC (OJ No L 176, 3. 8. 1972, p. 2), Directive 78/669/EEC (OJ No L 225, 16. 8. 1978, p. 41); Supplies: Directive 77/62/EEC (OJ No L 13, 15. 1. 1977, p. 1), Directive 80/767/EEC (OJ No L 215, 18. 8. 1980, p. 1), Directive 88/295/EEC (OJ No L 127, 20. 5. 1988, p. 1). ANNEX 2 APPLICATION FOR ADVANCE PAYMENTS FOR 19 . . UNDER REGULATION (EEC) No 2239/86 ON A SPECIFIC COMMON MEASURE TO IMPROVE VINE-GROWING STRUCTURES IN PORTUGAL SUMMARY TABLE (in Esc) (1) (2) (3) (4) Type of measure Eligible expenditure anticipated by Portugal Anticipated reimbursement to be applied for from the EAGGF Advance payments applied for Title I: Restructuring of vineyards Restructuring operations Article 2 (2) of the Regulation (Totals in Annex 2.1) Additional restructuring premiums Second indent of Article 9 (1) (a) of the Regulation (Totals in Annex 2.2) Support measures connected with restructuring Article 2 (3) of the Regulation (Totals in Annex 2.3) Title II: Permanent abandonment of vine-growing Permanent abandonment premiums Article 6 of the Regulation (Totals in Annex 2.4) Totals Declaration to be presented with the application for advance payments under Regulation (EEC) No 2239/86 It is hereby confirmed that: - for the operations referred to in Article 2 (1) of Regulation (EEC) No 2239/86 the advance payment is applied for in respect of measures forming part of the programme approved by the Commission pursuant to Article 3 of the Regulation; - expenditure which qualifies for a Community financial contribution as part of other common measures is excluded from this application; - the appropriations intended to cover the national financial contribution are available and will be paid during the year in respect of which the advance payments are applied for; - the advance payments will be made available to the bodies and vine-growers who defray the costs of the work during the year in respect of which the advance payments are applied for; - the anticipated expenditure set out in this application corresponds to the expenditure to be effected during the year in respect of which the advance payments are applied for; - the recipients will be informed at the time the advance payment is made of the percentage of the appropriations stemming from the Community (a note on the procedure provided for in this respect is appended to this application); - compliance with the Community rules on the opening up of public works and supply contracts contained in the Directives on public contracts ( ¹) has been established for the works and supplies covered by this application; . . (Date, signature and stamp of competent authority) ( ¹) Supplies: ( ¹) Works: Directive 71/305/EEC (OJ No L 185, 16. 8. 1971, p. 5), Directive 72/277/EEC (OJ No L 176, 3. 8. 1972, p. 2), Directive 78/669/EEC (OJ No L 225, 16. 8. 1978, p. 41); Supplies: Directive 77/62/EEC (OJ No L 13, 15. 1. 1977, p. 1), Directive 80/767/EEC (OJ No L 215, 18. 8. 1980, p. 1), Directive 88/295/EEC (OJ No L 127, 20. 5. 1988, p. 1). ANNEX 2.1 RESTRUCTURING OF VINEYARDS Application for advance payments for 19 . . for expenditure provided for in the first indent of Article 9 (1) (a) of Regulation (EEC) No 2239/86 Aid granted in the form of restructuring aid per hectare (in Esc) (1) (2) (3) (4) Areas to be restructured (in ha) Eligible expenditure anticipated by Portugal Anticipated reimbursement to be applied for from the EAGGF Advance payment applied for Restructuring carried out by grubbing up of vines, preparation of soil and replanting Restructuring carried out by double grafting Total ANNEX 2.2 RESTRUCTURING OF VINEYARDS Application for advance payments for 19 . . for expenditure provided for in the second indent of Article 9 (1) (a) of Regulation (EEC) No 2239/86 Aid granted in the form of an additional premium to persons whose main occupation is farming (in Esc) (1) (2) (3) (4) Number of hectares concerned Eligible expenditure anticipated by Portugal Anticipated reimbursement to be applied for from the EAGGF Advance payment applied for Restructuring carried out by replanting Restructuring carried out by double grafting Total ANNEX 2.3 RESTRUCTURING OF VINEYARDS Application for advance payments for 19 . . for expenditure provided for in Article 9 (1) (b) of Regulation (EEC) No 2239/86 Aid granted for various support measures connected with restructuring (in Esc) (1) (2) (3) (4) Nature and number of work units to be carried out (No of ha, km, units, etc.) Eligible expenditure anticipated by Portugal Anticipated reimbursement to be applied for from the EAGGF Advance payment applied for Production of replanting material Land improvement work Improvement of access roads or tracks to vineyards Consolidation of vineyards Technical assistance Total ANNEX 2.4 PERMANENT ABANDONMENT OF VINE-GROWING Application for advance payments for 19 . . for expenditure provided for in Article 9 (1) (c) and (2) and (3) of Regulation (EEC) No 2239/86 Aid granted in the form of a premium for the permanent abandonmentof vine-growing (in Esc) (1) (2) (3) (4) Number of hectares concerned Eligible expenditure anticipated by Portugal Anticipated reimbursement to be applied for from the EAGGF Advance payment applied for Total ANNEX 3 REPORT ON THE USE OF ADVANCE PAYMENT FOR 19 . . UNDER REGULATION (EEC) No 2239/86 ON A SPECIFIC COMMON MEASURE TO IMPROVE VINE-GROWING STRUCTURES IN PORTUGAL (in Esc) (1) (2) (3) (4) (5) Measure concerned Eligible expenditure anticipated Eligible expenditure effected % Advance payments made from the EAGGF to Portugal Advance payments used % Title I: Restructuring of vineyards Restructuring operations (Article 2 (2) of the Regulation) Additional restructuring premiums (Second indent of Article 9 (1) (a) of the Regulation) Support measures connected with restructuring (Article 2 (3) of the Regulation) Title II: Permanent abandonment of vine-growing Permanent abandonment premiums (Article 6 of the Regulation) Total . . (Date, stamp and signature of competent authority)